DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 13, 16, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacala (20190179028) in view of Gogalla (20180156917).
Regarding claims 1 and 21, Pacala teaches an optoelectronic sensor for detecting objects in a monitored region, the optoelectronic sensor comprising:
at least one light transmitter for transmitting a plurality of light beams separated from one another starting from a respective transmission point (Pacala teaches an output circuit and illumination source that transmits a plurality of illuminating beams; see figure 10 Ref 1022 transmitting beams 1010),
a common transmission optics for the transmitted light beams (Pacala teaches a bulk transmitting optic in which the plurality of illuminating beams pass through figure 10 Ref 1030),

at least one light receiver for generating a respective received signal from the remitted light beams reflected from the objects and incident at a respective reception point (Pacala figure 10 Ref 1052)
a common reception optics for the remitted light beams and an evaluation unit for obtaining information on the objects from the received signal, (Pacala Fig. 10 Ref 1060)
and wherein the at least one light transmitter, the common transmission optics, the at least one light receiver, and the common reception optics rotate together about a common axis of rotation to periodically scan the monitored region (see figure 8A Ref 820 including the transmitter, receiver, and bulk optic that rotates about the axis indicated by the dotted line, also see fig 6a-6c).
Pacala does not teach:
wherein the transmission points are arranged on a first circular line and/or the reception points are arranged on a second circular line
However, in the same field of endeavor, Gogalla teaches a distance measuring device. Specifically, Gogalla teaches a system in which the transmission points and reception points are arranged on circular lines (Gogalla Fig. 4A 85.1-85.4 are transmission points arranged in a circle and 86.1-86.4 are reception points arranged on another circle; [0062]).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to add Gogalla’s transmission/reception configuration to Pacala’s system. The motivation to do so would be to accurately determine the distance to an object using multiple measurement points.

Regarding claim 2, the combination of Pacala and Gogalla teaches all the limitations of claim 1 as stated above.
The combination does not teach:
wherein the first circular line is centered about the optical middle axis of the transmission optics and/or the second circular line is centered about the optical middle axis of the reception optics
However, in the same field of endeavor, Gogalla teaches a distance measuring device. Specifically, Gogalla teaches a system in which the transmission points and reception points are centered around an optical axis (Gogalla Fig. 4A shows transmission points 85.1-85.4 and reception points 86.1-86.4 are centered around the optical axis of the optical system; [0062]).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to add Gogalla’s transmission/reception configuration to Pacala’s system. The motivation to do so would be to accurately determine the distance to an object using multiple measurement points.

Regarding claim 3, the combination of Pacala and Gogalla teaches all the limitations of claim 1 as stated above.
The combination does not teach:
wherein the plane of the first circular line lies perpendicular to the optical middle axis of the transmission optics and/or the plane of the second circular line lies perpendicular to the optical middle axis of the reception optics
However, in the same field of endeavor, Gogalla teaches a distance measuring device. Specifically, Gogalla teaches a system in which the plane in which the transmission points and reception points are contained is perpendicular to the optical axis (Gogalla Fig. 4A shows 85.1-85.4 and 86.1-86.4 circular arrangement planes are perpendicular to optical axis; [0062])
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to add Gogalla’s transmission/reception configuration to Pacala’s system. The motivation to do so would be to accurately determine the distance to an object using multiple measurement points.

Regarding claim 4, the combination of Pacala and Gogalla teaches all the limitations of claim 1 as stated above.
The combination does not teach:
wherein the transmission points are uniformly distributed on the first circular line and/or the reception points are uniformly distributed on the second circular line
However, in the same field of endeavor, Gogalla teaches a distance measuring device. Specifically, Gogalla teaches a system in which the transmission points and reception points are uniformly distributed (Gogalla Fig. 4A shows transmission points 85.1-85.4 and reception points 86.1-86.4 are uniformly distributed; [0062)).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to add Gogalla’s transmission/reception configuration to Pacala’s system. The motivation to do so would be to accurately determine the distance to an object using multiple measurement points.

Regarding claim 5, the combination of Pacala and Gogalla teaches all the limitations of claim 1 as stated above.
The combination does not teach
wherein the at least one light transmitter generates three, five or more light beams.
However, in the same field of endeavor, Gogalla teaches a distance measuring device. Specifically, Gogalla teaches a system in which the light transmitter generated
multiple light beams (Gogalla Fig. 4A shows transmission points 84, 85.1-85.4 i.e. light beams are generated by beam shaping element 82 [0062]).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to add Gogalla’s transmission/reception configuration to Pacala’s system. The motivation to do so would be to accurately determine the distance to an object using multiple measurement points.
Regarding claim 6, the combination of Pacala and Gogolla teaches all the limitations of claim 1 as stated above.
The combination does not teach:
wherein the at least one light transmitter creates four light beams and the transmission points and/or the reception points are not arranged at a square or a rectangle
However, in the same field of endeavor, Gogalla teaches a distance measuring device. Specifically, Gogalla teaches a system in which the light transmitter generated multiple light beams (Gogalla Fig. 4A shows transmission points i.e. light beams 85.1 - 85.4 and reception points 86.1-86.4 are arranged in a circular fashion; [0062)).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to add Gogalla’s transmission/reception configuration to Pacala’s system. The motivation to do so would be to accurately determine the distance to an object using multiple measurement points.
Regarding claim 7, the combination of Pacala and Gogalla teaches all the limitations of claim 1 as stated above. Further, Pacala teaches:
further comprising at least one of a plurality of light transmitters anda plurality of light receivers (Pacala teaches an array of optical emitters and pixel block i.e. plurality see figure 10)
Regarding claim 8, the combination of Pacala and Gogalla teaches all the limitations of claim 7 as stated above. Further, Pacala teaches:
further comprising at least one of a light transmitter per transmission point and a light receiver per reception point (Pacala teaches an array of optical emitters that each emit an illuminating beam and pixel block in which each pixel receives a point see figure 10 note Ref 1010 and 1040).
Regarding claim 13, the combination of Pacala and Gogalla teaches all the limitations of claim 1 as stated above. Further, Pacala teaches:
wherein the light receiver is spatially resolved and has a plurality of active regions at the reception points (Pacala Fig. 10 pixel block is spatially resolved and has plurality of pixels i.e. active regions at the reception points see figure 10 and paragraph 171-173).

Regarding claim 16, the combination of Pacala and Gogalla teaches all the limitations of claim 1 as stated above. Further, Pacala teaches:
wherein at least one of the transmission optics and the reception optics has a lens (Pacala Fig. 10 Ref 1060 and 1030)
Regarding claim 19, the combination of Pacala and Gogalla teaches all the limitations of claim 1 as stated above. Further, Pacala teaches:
wherein the evaluation unit is configured for the purpose of determining a spacing of the object from a time of flight of light between transmitting the light beams and receiving the remitted light beams (Pacala system can collect 3D distance data via time of flight; paragraph 98 also see paragraph 113-114).

Regarding claim 20, device claim 1 corresponds to this method claim and will be rejected on the same grounds. See rejection for claim 1 above.

Claims 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pacala, Gogalla, and Send et al. (US 20160364015 “Send’).
Regarding claim 11, the combination of Pacala and Gogalla teaches all the limitations of claim 1 as stated above.
The combination does not teach:
wherein a beam splitting element is associated with the light transmitter in order to split its light into a plurality of transmitted light beams
However, in the same field of endeavor, Send teaches optical system designed to determine the position of an object. Specifically, Send teaches the usage of a beam splitting device to split transmitted light beams (See Fig. 6 beam splitting device 146 and paragraph 0190).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Pacala’s system with Send’s beam splitting element to split its light into multiple transmitted light beams. The motivation to do so would be to reduce the number of light transmitters needed and thus reduce cost.
Regarding claim 12, the combination of Pacala and Gogalla teaches all the limitations of claim 1 as stated above.
The combination does not teach:
wherein the light transmitter is configured to sequentially generate a plurality of light beams separate from one another by moving a light beam at a plurality of transmission points
However, in the same field of endeavor, Send teaches optical system designed to determine the position of an object. Specifically, Send teaches sequentially
generating a light beam and moving the light beam (Send [0175] — [0176] teaches generating a plurality of light beams by moving a light beam in a stepwise fashion).

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Pacala’s system with Send’s movement of the light beam in a stepwise fashion. The motivation to do so would be to reduce the number of light transmitters needed and thus reduce cost.

Regarding claim 14, the combination of Pacala and Gogalla teaches all the limitations of claim 1 as stated above.
The combination does not teach:
wherein the light receiver only has one light sensitive element that coversa plurality of or all of the reception points, wherein the light transmitter is configured for a multiplexing in which only one of the transmitted light beams is active or is configured for a coding
However, in the same field of endeavor, Send teaches optical system designed to determine the position of an object. Specifically, Send teaches singular sensor and transmitter that uses one light beam (Send [0346]-[0347] teaches one longitudinal optical sensor that covers the reception points and an illumination source in which one beam can be active).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Pacala’s system with Send’s sensor and transmitter setup. The motivation to do so would be to reduce the number of light transmitters needed and thus reduce cost.
Regarding claim 15, the combination of Pacala and Gogalla teaches all the limitations of claim 1 as stated above.
The combination does not teach:
wherein the light transmitter and the light receiver forma coaxial arrangement and the transmission optics and the reception optics are combined in a common optics
However, in the same field of endeavor, Send teaches optical system designed to determine the position of an object. Specifically, Send teaches using a coaxial arrangement with common optics (Send illumination source and detector are arranged coaxially with regard to the optical axis with common optics; See Fig. 2 optical device 134 and [0349]-[0350)).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Pacala’s system with Send’s sensor and transmitter coaxial arrangement. The motivation to do so would be to reduce the 

Allowable Subject Matter
Claims 9 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



/LUKE D RATCLIFFE/           Primary Examiner, Art Unit 3645